Citation Nr: 0325242	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-18 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant is eligible for nonservice-connected 
pension benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and D.M.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant served as a member of the New Mexico Army 
National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 determination by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2003 the 
appellant appeared and testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.


FINDING OF FACT

The appellant did not serve in the active military, naval, or 
air service.


CONCLUSION OF LAW

The appellant has not met the eligibility criteria for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101(24), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  In this case, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Moreover, in a statement 
of the case issued in October 2002, the RO notified the 
appellant of the new law and adjudicated his claim pursuant 
thereto.  In any event, any additional assistance could not 
possibly aid in further substantiating the appellant's claim, 
because, as explained below, the appellant's entitlement to 
the benefit sought is precluded by law.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (holding that the VCAA does 
not require a remand of all claims pending on its effective 
date).

The appellant seeks entitlement to nonservice-connected 
pension benefits on the basis that he is unable to work due 
to nonservice-connected disabilities.  38 U.S.C.A. § 1521(a).

Under the provisions of 38 U.S.C.A. § 1521(j), pension is 
payable to an appellant who served in the active military, 
naval, or air service: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.

Under VA regulations, "active military service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  The term "active duty" means, 
in part, full-time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C.A. § 101(21)(A); 38 
C.F.R. § 3.6(b).

The appellant has essentially asserted (at his April 2003 
Board hearing) that he has the requisite active duty service 
as evinced by his DD Form 214 (which reflects more than 4 
months of active service).  The Board here observes that the 
appellant does not contend that he became disabled from a 
disease or injury incurred during a period of active duty for 
training or inactive duty training.

It is clear that the appellant's DD 214 does note a total of 
4 months and 9 days of total active service.  However, that 
same document clearly reflects that the appellant's 4 months 
and 9 days of service (from August 15, 1965 to December 23, 
1965) were the result of the appellant being ordered to 
active duty for training.  As noted, a period of active duty 
for training service is not "active military service" as 
defined by VA regulations.  38 C.F.R. § 3.6(b).

A NGB Form 22 of record indicates that the appellant served 
in the Army National Guard of New Mexico from August 1965 to 
February 1971 with various periods of active duty for 
training totaling six months (August 15, 1965 to December 23, 
1965; July 17, 1965 to July 31, 1965; June 11, 1967 to June 
25, 1967; August 18, 1968 to September 1, 1968; and June 22, 
1969 to July 6, 1969).  There is no indication that any of 
the appellant's service with the New Mexico National Guard 
constituted "active military service" as defined by VA 
regulations.  Further, while the appellant has asserted that 
he was called to active duty to quell riots in Albuquerque, 
there is no indication that the appellant was called into 
Federal service as a member of the National Guard.  38 C.F.R. 
§ 3.7(o).  As noted, the appellant's NGB Form 22 lists only 
periods of ACDUTRA (active duty for training).

Based on the foregoing, the Board finds that the appellant's 
service does not qualify as "active duty" under 38 U.S.C.A.§ 
101(21)(A) and 38 C.F.R. § 3.6(b).  Given this fact, the 
Board finds that the appellant did not serve in the active 
military, naval, or air service.  Based on this finding, the 
Board concludes that the appellant has not met the 
eligibility criteria for nonservice-connected pension 
benefits.  As the law is dispositive in this case, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



